Exhibit 31 CERTIFICATIONS I, Peter S. Garcia, certify that: 1.I have reviewed this annual report on Form 10-K/A of BioTime, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:April 30, 2013 /s/Peter S. Garcia Peter S. Garcia Chief Financial Officer CERTIFICATIONS I, Michael D. West, certify that: 1.I have reviewed this annual report on Form 10-K/A of BioTime, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:April 30, 2013 /s/Michael D. West Michael D. West Chief Executive Officer
